Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/01/2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2006230516) in view of Kanno (JP 2016039643) and in further view of Barker (US 20100147832) and Song (KR 101462093) with citations made to attached machine translations.
Regarding claim 1, Hamada teaches a cooking apparatus, comprising: an upper plate configured to support a cooking vessel ([0029] top plate 13); a heating module that is disposed in a lower space defined vertically below the upper plate and that is configured to move in the lower space relative to the upper plate, the heating module including a coil ([0039] In this space 19, the coil unit 3 for induction heating the cooking container 20 is movably disposed); an inverter configured to supply resonance current to each of the plurality of coil patterns ([0041] inverter block 31); and a controller ([0066] control unit 200) configured to: control the heating module, the plurality of coil patterns, and the inverter ([0043] control block 32 connected to inverter block 31), but is silent on a substrate disposed between the upper plate and the heating module, the substrate including a plurality of coil patterns, based on the cooking vessel being made of metal, determine a position of the cooking vessel on the upper plate based on comparing a number of pulses of the resonance currents generated from the plurality of coil patterns, and based on the cooking vessel including an induction coil, determine the position of the cooking vessel based on comparing frequencies of the resonance currents generated from the plurality of coil patterns.
Song teaches based on the cooking vessel being made of metal, determine a position of the cooking vessel on the upper plate based on comparing a number of pulses of the resonance currents generated from the plurality of coil patterns ([0006] count the pulse signal and compare  with a predetermined number, determining the placement of the cooking vessel).
Hamada and Song are considered to be analogous to the claimed invention because they are in the same field of induction devices. It would have been obvious to have modified Hamada to incorporate the teachings of Song to have compare the number of pulses of resonance currents to determine the position of a cooking vessel in order to prevent user inconvenience that may occur depending on the type of cooking vessel and prevent errors if the cooking vessel is moved after power is supplied (Song [0001]).
Barker teaches based on the cooking vessel including an induction coil, determine the position of the cooking vessel based on comparing frequencies of the resonance currents generated from the plurality of coil patterns ([0032-0034] resonance coil 34 in cookware, resonance frequency used identification, [0017] using identification to determine placement on coil).
Hamada, Song, and Barker are considered to be analogous to the claimed invention because they are in the same field of induction devices. It would have been obvious to have modified Hamada and Song to incorporate the teachings of Barker to determine position based on frequencies of resonance currents in order to be able to identify the item of cookware placed on the cooktop through induction coils (Barker [0002]).
Kanno teaches a substrate disposed between the upper plate and the heating module, the substrate including a plurality of coil patterns ([0059] Each coil is formed by a coil pattern on the substrate).
Hamada, Song, Barker, and Kanno are considered to be analogous to the claimed invention because they are in the same field of induction devices. It would have been obvious to have modified Hamada, Song, and Barker to incorporate the teachings of Kanno to have a substrate including coil patterns in order to create a highly efficient power transmission can be performed regardless of the position of the power receiving object (Kanno [0005]).
Regarding claim 2, Hamada, Song, Barker, and Kanno teach cooking apparatus of claim 1, but Hamada, Song, and Barker are silent on wherein the substrate covers an upper end of the lower space.
However, Kanno teaches wherein the substrate covers an upper end of the lower space ([0059] Each coil is formed by a coil pattern on the substrate covering an upper and lower space Fig. 3 a).
It would have been obvious to have modified Hamada, Song, and Barker to incorporate the teachings of Kanno to have a substrate cover an upper end of the lower space in order to create a highly efficient power transmission can be performed regardless of the position of the power receiving object (Kanno [0005]).
Regarding claim 3, Hamada, Song, Barker, and Kanno teach cooking apparatus of claim 1, but Hamada, Song, and Barker are silent on wherein the plurality of coil patterns are disposed on the substrate, spaced apart from one another by predetermined intervals, and arranged along a plurality of rows and a plurality of columns.
However, Kanno teaches wherein the plurality of coil patterns are disposed on the substrate, spaced apart from one another by predetermined intervals, and arranged along a plurality of rows and a plurality of columns ([0040] The power transmission coil 110 can be, for example, a thin flat coil formed of a substrate pattern; Fig. 3 a).
It would have been obvious to have modified Hamada, Song, and Barker to incorporate the teachings of Kanno to have coil patterns on a plurality of rows and columns in order to create a highly efficient power transmission can be performed regardless of the position of the power receiving object (Kanno [0005]).
Regarding claim 4, Hamada, Song, Barker, and Kanno teach cooking apparatus of claim 1, and Hamada teaches wherein the controller is configured to control the inverter to repeatedly generate a one-shot pulse in each of the plurality of coil patterns based on a predetermined cycle until the position of the cooking vessel is determined ([0057] The inverter drive circuit 48 is configured as an oscillation circuit for oscillating a sine wave signal, and generates the drive signal QA or the drive signal QB based on control by the control circuit 47).
Regarding claim 5, Hamada, Song, Barker, and Kanno teach cooking apparatus of claim 4, and Hamada teaches a plurality of sensors, each of the plurality of sensors being connected to one of the plurality of coil patterns and configured to detect the number of pulses and the frequency of the resonance current generated in the one of the plurality of coil patterns ([0064] The sensor units 131a to 131c are so-called photoelectric conversion elements for receiving signals).
Regarding claim 16, Hamada, Song, Barker, and Kanno teach the cooking apparatus of claim 1, and Hamada teaches wherein the controller is configured to wirelessly communicate with the inverter and the heating module ([0066] identification signal is transmitted wirelessly).
Regarding claim 17, Hamada, Song, Barker, and Kanno teach the cooking apparatus of claim 1, and Hamada teaches further comprising a rail connected to the heating module and configured to guide movement of the heating module in the lower space ([0157] The first rail engaging members 253 and 254 slide in the x direction along the first rails 251 and 252), wherein the controller is configured to, based on determining the position of the cooking vessel, move the heating module along the rail ([0158] The first rail engaging member 253, 254 will be driven and controlled by a drive motor (not shown) that drives based on the transmitted identification signal).
Regarding claim 18, Hamada, Song, Barker, and Kanno teach the cooking apparatus of claim 17, and Hamada teaches further comprising a driver configured to provide power to move the heating module along the rail, the driver comprising at least one of a motor, a wheel, or a gear ([0152] drive control unit 200 including motor 234).
Regarding claim 19, Hamada, Song, Barker, and Kanno teach the cooking apparatus of claim 1, and Hamada teaches a first rail that is connected to the heating module, that extends in a first direction, and that is configured to guide movement of the heating module along the first direction ([0157] The first rail engaging members 253 and 254 slide in the x direction along the first rails 251 and 252); and a second rail that is connected to the first rail, that extends a second direction crossing the first direction, and that is configured to guide movement of the heating module along the second direction ([0157] The second rail engaging member 257 slides in the y direction along the second rail 256), wherein the controller is configured to, based on determining the position of the cooking vessel, move the heating module along the first rail and move both the heating module and the first rail along the second rail ([0159] That is, the first rail engaging members 253 and 254 and the second rail engaging member 256 can be moved in directions orthogonal to each other).
Regarding claim 20, Hamada, Song, Barker, and Kanno teach the cooking apparatus of claim 1, and Hamada teaches wherein the second rail is connected to a power supply and configured to transmit electric power from the power supply to the first rail ([0162] engaging members 253, 254, 257 engaged with the rails 251, 252, 256 are slid using a motor as a driving source).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2006230516), Kanno (JP 2016039643), Barker (US 20100147832), and Song (KR 101462093) as applied to claim 1 above, and further in view of Essig (US 5296684).
Regarding claim 6, Hamada, Song, Barker, and Kanno teach cooking apparatus of claim 4, and Hamada teaches wherein the controller is configured to: electrically connect to each of the plurality of sensors and receive pulse information ([0064] control circuit 47 configured to receive electric signals from sensor unit 131, including waves), but is silent on including the number of the pulses and the frequency of the resonance current supplied to each of the plurality of sensors based on the pulse information, determine a target coil pattern corresponding to the position of the cooking vessel among the plurality of coil patterns.
However, Essig teaches including the number of the pulses and the frequency of the resonance current supplied to each of the plurality of sensors based on the pulse information, determine a target coil pattern corresponding to the position of the cooking vessel among the plurality of coil patterns (Col. 4 lines 15-25 number of pulses and frequency to determine pot position).
Hamada, Song, Barker, Kanno, and Essig are considered to be analogous to the claimed invention because they are in the same field of induction devices. It would have been obvious to have modified Hamada, Song, Barker, and Kanno to incorporate the teachings of Essig to determine the position of cooking vessel based on number of pulses and frequency in order to offer a broad range of use for pot detection sensors, allowing the response speed of pot detection to be higher than the rate of change to basic values (Essig Col. 1 lines 30-40).
Regarding claim 7, Hamada, Song, Barker, Kanno, and Essig teach the cooking apparatus of claim 6, and Hamada teaches wherein the controller is configured to: receive target position information corresponding to a position of the target coil pattern from a non-transitory memory device ([0073] The position transmission unit 118 transmits a position signal for notifying the coil unit 3), the non-transitory memory device being configured to store position information corresponding to each of the plurality of coil patterns ([0056] control unit configured to store information); but is silent on determine the position of the cooking vessel based on the target position information.
However, Essig teaches determine the position of the cooking vessel based on the target position information (Col. 4 lines 15-25 number of pulses and frequency to determine pot position).
It would have been obvious to have modified Hamada, Song, Barker, and Kanno to incorporate the teachings of Essig to determine the position of cooking vessel based on number of pulses and frequency in order to offer a broad range of use for pot detection sensors, allowing the response speed of pot detection to be higher than the rate of change to basic values (Essig Col. 1 lines 30-40).

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2006230516), Kanno (JP 2016039643), Barker (US 20100147832), Song (KR 101462093), and Essig (US 5296684) as applied to claim 6 above, and further in view of Garcia (ES 2273595) with citations made to attached machine translations.
Regarding claim 8, Hamada, Song, Barker, Kanno, and Essig teach the cooking apparatus of claim 6, and Hamada, Song, and Barker are silent on based on the cooking vessel overlapping with a first area on the upper plate corresponding to a first target coil pattern among the plurality of coil patterns and a second area on the upper plate corresponding to a second target coil pattern among the plurality of coil patterns determine the position of the cooking vessel based on a difference in the number of the pulses or the frequency of the resonance current supplied to the first target coil pattern and the second target coil pattern wherein the first area is greater than the second.
However, Kanno teaches based on the cooking vessel overlapping with a first area on the upper plate corresponding to a first target coil pattern among the plurality of coil patterns and a second area on the upper plate corresponding to a second target coil pattern among the plurality of coil patterns ([0046] control circuit selects two coils relative to transmit power based on the location of receiver 210).
It would have been obvious to have modified Hamada, Song, and Barker to incorporate the teachings of Kanno to detect an overlap of first and second areas of coil patterns in order to remove the need for alignment when providing power to an object (Kanno [0004]).
However, Essig teaches determine the position of the cooking vessel based on a difference in the number of the pulses or the frequency of the resonance current supplied to the first target coil pattern and the second target coil pattern (Col. 4 lines 15-25 number of pulses and frequency to determine pot position).
It would have been obvious to have modified Hamada, Song, Barker, and Kanno to incorporate the teachings of Essig to determine the position of cooking vessel based on number of pulses and frequency in order to offer a broad range of use for pot detection sensors, allowing the response speed of pot detection to be higher than the rate of change to basic values (Essig Col. 1 lines 30-40).
Garcia teaches wherein the first area is greater than the second area (Fig. 4 area of coverage of one coil shown to be greater than the area of coverage of the other)
Hamada, Song, Barker, Kanno, Essig, and Garcia are considered to be analogous to the claimed invention because they are in the same field of induction devices. It would have been obvious to have modified Hamada, Kanno, and Essig to incorporate the teachings of Garcia to have the first area of coverage be greater than a second area of coverage in order to alert the user of the offset position of the object (Garcia [0037]).
Regarding claim 9, Hamada, Song, Barker, Kanno, Essig, and Garcia teach the cooking apparatus of claim 8, but Hamada, Song, Barker, Kanno, and Garcia are silent on wherein the controller is configured to: wherein the controller is configured to: based on (i) the number of pulses detected by each of the plurality of sensors being greater than a first reference number and (ii) the frequency of the resonance current corresponding to a first reference frequency,
However, Essig teaches the controller is configured to: based on (i) the number of pulses detected by each of the plurality of sensors being greater than a first reference number and (ii) the frequency of the resonance current corresponding to a first reference frequency (Col. 4 lines 15-25 number of pulses and frequency to determine pot position), determine that no cooking vessel is disposed on the upper plate (Col. 4 lines 30-40 zero crossing a corresponding enable signal is provided (cooking utensil present or absent)).
It would have been obvious to have modified Hamada, Song, Barker, Kanno, and Garcia to incorporate the teachings of Essig to determine the no cooking vessel is placed based on number of pulses and frequency in order to offer a broad range of use for pot detection sensors, allowing the response speed of pot detection to be higher than the rate of change to basic values (Essig Col. 1 lines 30-40).
Regarding claim 10 Hamada, Song, Barker, Kanno, Essig, and Garcia teach the cooking apparatus of claim 9, but Hamada, Song, Barker, and Garcia are silent on based on a number of pulses supplied to a coil pattern among the plurality of coil patterns being between the first reference number and a second reference number that is less than the first reference number, determine the coil pattern as the second target coil pattern; and based on the number of pulses supplied to the coil pattern being less than the second reference number, determine the coil pattern as the first target coil pattern.
Essig teaches based on a number of pulses supplied to a coil pattern among the plurality of coil patterns being between the first reference number and a second reference number that is less than the first reference number, and based on the number of pulses supplied to the coil pattern being less than the second reference number (Col. 4 lines 15-25 number of pulses and frequency to determine pot position).
It would have been obvious to have modified Hamada, Song, Barker, and Garcia to incorporate the teachings of Essig to compare the number of pulses of a coil to a reference value in order to offer a broad range of use for pot detection sensors, allowing the response speed of pot detection to be higher than the rate of change to basic values (Essig Col. 1 lines 30-40).
Kanno teaches determine the coil pattern as the second target coil pattern and determine the coil pattern as the first target coil pattern.
It would have been obvious to have modified Hamada, Song, Barker, Essig, and Garcia to incorporate the teachings of Kanno to have determined which coil to be the target in order to create a highly efficient power transmission can be performed regardless of the position of the power receiving object (Kanno [0005]).
Regarding claim 11, Hamada, Song, Barker, Kanno, Essig, and Garcia teach the cooking apparatus of claim 9, but Hamada, Song, Barker, Essig, and Garcia are silent on wherein the controller is configured to: based on a frequency of resonance current supplied to a coil pattern among the plurality of coil patterns being between the first reference frequency and a second reference frequency that is less than the first reference frequency, determine the coil pattern as the second target coil pattern; and based on the frequency of the resonance current supplied to the coil pattern being less than the second reference frequency, determine the coil pattern as the first target coil pattern.
However, Kanno teaches based on a frequency of resonance current supplied to a coil pattern among the plurality of coil patterns being between the first reference frequency and a second reference frequency that is less than the first reference frequency, determine the coil pattern as the second target coil pattern ([0042] frequency of power transmission from coils being in a range); and based on the frequency of the resonance current supplied to the coil pattern being less than the second reference frequency, determine the coil pattern as the first target coil pattern ([0051] based on frequency, determine the position of power receiving device relative to coil).
It would have been obvious to have modified Hamada, Song, Barker, Essig, and Garcia to incorporate the teachings of Kanno to have determined which coil to be the target coil based on the frequency of the coil patterns in order to create a highly efficient power transmission can be performed regardless of the position of the power receiving object (Kanno [0005]).
Regarding claim 12, Hamada, Song, Barker, Kanno, Essig, and Garcia teach the cooking apparatus of claim 8, and Hamada teaches wherein the controller is configured to move the heating module to a lower side of the cooking vessel corresponding to the determined position of the cooking vessel ([0089] the drive control block 200 moves the coil unit 3 to the acquired coordinates (x1,y1)).
Regarding claim 13, Hamada, Song, Barker, Kanno, Essig, and Garcia teach the cooking apparatus of claim 12, and Hamada teaches move the heating module to a position corresponding to the first target coil pattern ([0089] the drive control block 200 moves the coil unit 3 to the acquired coordinates (x1,y1)) but is silent on wherein the controller is configured to, based on identifying both of the first target coil pattern and the second target coil pattern.
However, Kanno teaches wherein the controller is configured to, based on identifying both of the first target coil pattern and the second target coil pattern ([0046] control circuit selects two coils relative to transmit power based on the location of receiver 210).
It would have been obvious to have modified Hamada, Song, Barker, Essig, and Garcia to incorporate the teachings of Kanno to detect first and second areas of coil patterns in order to remove the need for alignment when providing power to an object (Kanno [0004]).
Regarding claim 14, Hamada, Song, Barker, Kanno, Essig, and Garcia teach the cooking apparatus of claim 12, and Hamada teaches move the heating module to a position corresponding to the first target coil pattern ([0089] the drive control block 200 moves the coil unit 3 to the acquired coordinates (x1,y1)) but is silent on wherein the controller is configured to, based on based on identifying a plurality of target coil patterns that completely overlap with the cooking vessel among the plurality of coil patterns.
However, Kanno teaches wherein the controller is configured to, based on identifying a plurality of target coil patterns that completely overlap with the cooking vessel among the plurality of coil patterns ([0046] control circuit selects two coils relative to transmit power based on the location of receiver 210).
It would have been obvious to have modified Hamada, Song, Barker, Essig, and Garcia to incorporate the teachings of Kanno to an overlap of device over multiple coil patterns in order to remove the need for alignment when providing power to an object (Kanno [0004]).
Regarding claim 15, Hamada, Song, Barker, Kanno, Essig, and Garcia teach the cooking apparatus of claim 12, and Hamada teaches move the heating module to a position corresponding to the first target coil pattern ([0089] the drive control block 200 moves the coil unit 3 to the acquired coordinates (x1,y1)) but is silent on based on identifying a plurality of target coil patterns that at least partially overlap with the cooking vessel among the plurality of coil patterns.
Kanno teaches based on identifying a plurality of target coil patterns that at least partially overlap with the cooking vessel among the plurality of coil patterns ([0046] control circuit selects two coils relative to transmit power based on the location of receiver 210).
It would have been obvious to have modified Hamada, Song, Barker, Essig, and Garcia to incorporate the teachings of Kanno to detect an overlap of first and second areas of coil patterns in order to remove the need for alignment when providing power to an object (Kanno [0004]).

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that the previously cited references do not teach the amended limitations, the newly cited references Barker (US 20100147832) and Song (KR 101462093) overcome the arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/12/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761